

113 SRES 302 IS: Designating December 1, 2013, as “Drive Safer Sunday”.
U.S. Senate
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 302IN THE SENATE OF THE UNITED STATESNovember 20, 2013Mr. Isakson (for himself, Mr. Chambliss, Mr. Pryor, and Ms. Collins) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating December 1, 2013, as
		  Drive Safer Sunday.Whereas motor vehicle travel is the primary means of
			 transportation in the United States;Whereas every individual traveling on the roads and
			 highways needs to drive in a safer manner to reduce deaths and injuries that
			 result from motor vehicle accidents;Whereas, according to the National Highway Traffic Safety
			 Administration, wearing a seat belt saves as many as 15,000 lives each
			 year;Whereas the Senate wants all people of the United States
			 to understand the life-saving importance of wearing a seat belt and encourages
			 motorists to drive safely, not just during the holiday season, but every time
			 they get behind the wheel; andWhereas the Sunday after Thanksgiving is the busiest
			 highway traffic day of the year: Now, therefore, be itThat the Senate—(1)encourages—(A)high schools,
			 colleges, universities, administrators, teachers, primary schools, and
			 secondary schools to launch campus-wide educational campaigns to urge students
			 to focus on safety when driving;(B)national trucking
			 firms to alert their drivers to be especially focused on driving safely on the
			 Sunday after Thanksgiving, and to publicize the importance of the day through
			 use of the Citizens Band Radio Service and at truck stops across the United
			 States;(C)clergies to
			 remind their congregations to travel safely when attending services and
			 gatherings;(D)law enforcement
			 personnel to remind drivers and passengers to drive safely, particularly on the
			 Sunday after Thanksgiving; and(E)all people of the
			 United States to use the Sunday after Thanksgiving as an opportunity to educate
			 themselves about highway safety; and(2)designates
			 December 1, 2013, as Drive Safer Sunday.